Boardman, J.:
An objection is taken by the respondents at the outset which-seems to be fatal to this appeal by divers policyholders. The appellants are not parties to this proceeding, nor are they entitled to become parties by substitution or otherwise. (Old Code, § 325; New Code, §§ 1294, 1296; Matter of Bristol, 16 Abb., 397; Martin v. Kanouse, 2 Abb., 390; E. B. v. E. C. B., 28 Barb., 299; People ex rel. Lee v. Lynch, sh’ff, 54 N. Y., 681.) Nor is it material that they have been permitted by the court to appear in such proceedings for the protection of their interests. (Martin v. Kanouse, ante.) For this reason the appeal should be dismissed. It may be proper to add that many of the objections taken to the proceedings had, and to the order appealed from, are such, in *20the opinion of this court, as could only be taken advantage of by the insurance company or the receiver had they, or either of them, seen fit to appeal. It is not clear that all of such objections are of that character. But, in view of the conclusion reached upon the preliminary objection, it is not necessary to decide as to those objections.
The appeal is therefore dismissed, with ten dollars costs.
Learned, P. J., and Tappan, J., concurred.
Appeal dismissed, with ten dollars costs and printing against appellants.